                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Mark L. Reiling, Jr.,                                     Case No. 18-cv-2499 (JRT/TNL)

                Plaintiff,

 v.                                                           PROTECTIVE ORDER

 Custom Drywall, Inc.,

                Defendant.


       This matter comes before the Court on the parties’ Stipulation for Protective Order

(“Stipulation”) (ECF No. 12). Based upon the parties’ Stipulation, the Court enters a Protective

Order as follows:

1.     Definitions. As used in this Protective Order:

       (a)     “attorney” means an attorney who has appeared in this action;

       (b)     “confidential document” means a document designated as confidential under this

               Protective Order;

       (c)     to “destroy” electronically stored information means to delete from all databases,

               applications, and file systems so that the information is not accessible without the

               use of specialized tools or techniques typically used by a forensic expert;

       (d)     “document” means information disclosed or produced in discovery, including at a

               deposition;

       (e)     “notice” or “notify” means written notice;

       (f)     “party” means a party to this action; and




                                                 1
     (g)   “protected document” means a document protected by a privilege or the work-

           product doctrine.

2.   Designating a Document or Deposition as Confidential.

     (a)   A party or non-party disclosing or producing a document may designate it as

           confidential if the party or non-party contends that it contains confidential or

           proprietary information.

     (b)   A party or non-party may designate a document as confidential by conspicuously

           marking each page with the word “confidential.”

     (c)   Deposition testimony may be designated as confidential:

           (1)    on the record at the deposition; or

           (2)    after the deposition, by promptly notifying the parties and those who were

           present at the deposition.

     (d)   If a witness is expected to testify as to confidential or proprietary information, a

           party or non-party may request that the witness’s deposition be taken in the

           presence of only those persons entitled to receive confidential documents.

3.   Who May Receive a Confidential Document.

     (a)   A confidential document may be used only in this action.

     (b)   No person receiving a confidential document may reveal it, except to:

           (1)    the court and its staff;

           (2)    an attorney or an attorney’s partner, associate, or staff;

           (3)    a person shown on the face of the confidential document to have authored

                  or received it;

           (4)    a court reporter or videographer retained in connection with this action;

                                             2
            (5)      a party (subject to paragraph 3(c)); and

            (6)      any person who:

                     (A)    is retained to assist a party or attorney with this action; and

                     (B)    signs a declaration that contains the person’s name, address,

                            employer, and title, and that is in substantially this form:

                                    I have read, and agree to be bound by, the Protective Order
                            in the case captioned Reiling v. Custom Drywall, Inc., No. 18-cv-
                            2499 (JRT/TNL), in the United States District Court for the
                            District of Minnesota. As soon as my work in connection with that
                            action has ended, but not later than 30 days after the termination of
                            that action (including any appeals), I will return or destroy any
                            confidential document that I received, any copy of or excerpt from
                            a confidential document, and any notes or other document that
                            contains information from a confidential document.
                                    I declare under penalty of perjury that the foregoing is true
                            and correct.

     (c)    A party may supplement the “confidential” mark (see paragraph 2(b)) with the

            words “attorney’s eyes only,” in which case a confidential document so

            designated may not be revealed to another party.

     (d)    If a confidential document is revealed to someone not entitled to receive it, the

            parties must make reasonable efforts to retrieve it.

4.   Serving This Protective Order on a Non-Party. A party serving a subpoena on a non-

     party must simultaneously serve a copy of this Protective Order and of Local Rule 5.6.

5.   Correcting an Error in Designation. A party or non-party who discloses or produces a

     confidential document not designated as confidential may, within 7 days after discovering

     the error, provide notice of the error and produce a copy of the document designated as

     confidential.



                                               3
6.   Use of a Confidential Document in Court.

     (a)   Filing. This Protective Order does not authorize the filing of any document under

           seal. A confidential document may be filed only in accordance with LR 5.6. The

           sealing of entire pleadings, memoranda of law, exhibits, and the like is

           strongly discouraged. No document shall be filed under seal unless such

           document or information therein is genuinely confidential and/or there are

           compelling reasons to do so. Any party seeking to file a document under seal

           shall specifically review each document and the information therein to limit

           sealing only to the extent necessary. If a party files a confidential document

           with the Court, it shall do so in compliance with the Electronic Case Filing

           Procedures for the District of Minnesota and Local Rule 5.6. Any joint

           motion made pursuant to Local Rule 5.6 before United States Magistrate

           Judge Tony N. Leung shall conform to Exhibit A attached hereto. Counsel

           shall provide the Court with two courtesy copies of the unredacted

           documents with the redacted information highlighted in yellow.

     (b)   Presentation at a hearing or trial. A party intending to present another party’s or a

           non-party’s confidential document at a hearing or trial must promptly notify the

           other party or the non-party so that the other party or the non-party may seek

           relief from the court.

7.   Changing a Confidential Document’s Designation.

     (a)   Document disclosed or produced by a party. A confidential document disclosed

           or produced by a party remains confidential unless the parties agree to change its

           designation or the court orders otherwise.

                                             4
     (b)   Document produced by a non-party. A confidential document produced by a non-

           party remains confidential unless the non-party agrees to change its designation or

           the court orders otherwise after providing an opportunity for the non-party to be

           heard.

     (c)   Changing a designation by court order. A party who cannot obtain agreement to

           change a designation may move the court for an order changing the designation. If

           the motion affects a document produced by a non-party then, with respect to the

           motion, that non-party is entitled to the same notice and opportunity to be heard

           as a party. The party or non-party who designated a document as confidential

           must show that the designation satisfies Fed. R. Civ. P. 26(c).

8.   Handling a Confidential Document after Termination of Litigation.

     (a)   Within 60 days after the termination of this action (including any appeals), each

           party must:

           (1)       return or destroy all confidential documents; and

           (2)       notify the disclosing or producing party that it has returned or destroyed

                     all confidential documents within the 60-day period.

     (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

           confidential document submitted to the court.

9.   Inadvertent Disclosure or Production to a Party of a Protected Document.

     (a)   Notice.

           (1)       A party or non-party who discovers that it has inadvertently disclosed or

                     produced a protected document must promptly notify the receiving party

                     and describe the basis of the claim of privilege or protection. If the party

                                               5
                     or non-party provides such notice and description, the privilege or

                     protection is not waived.

             (2)     A party who discovers that it may have received an inadvertently

                     disclosed or produced protected document must promptly notify the

                     disclosing or producing party or non-party.

      (b)    Handling of Protected Document. A party who is notified or discovers that it may

             have received a protected document must comply with Fed. R. Civ. P.

             26(b)(5)(B).

10.   Security Precautions and Data Breaches.

      (a)    Each party must make reasonable efforts to protect the confidentiality of any

             confidential document disclosed or produced to that party.

      (b)    A party who learns of a breach of confidentiality must promptly notify the

             disclosing or producing party of the scope and nature of that breach and make

             reasonable efforts to remedy the breach.

11.   Survival of Obligations. The obligations imposed by this Protective Order survive the

      termination of this action.

12.   Prior Orders. All prior consistent orders remain in full force and effect.

13.   Remedies. Failure to comply with any provision of this Order or any other prior

      consistent Order shall subject the non-complying party, non-complying counsel

      and/or the party such counsel represents to any and all appropriate remedies,

      sanctions and the like, including without limitation: assessment of costs, fines and

      attorneys’ fees and disbursements; waiver of rights to object; exclusion or limitation

      of witnesses, testimony, exhibits, and other evidence; striking of pleadings; complete

                                                 6
      or partial dismissal with prejudice; entry of whole or partial default judgment;

      and/or any other relief that this Court may from time to time deem appropriate.



Date: November      28     , 2018                              s/ Tony N. Leung
                                                       Tony N. Leung
                                                       United States Magistrate Judge
                                                       District of Minnesota


                                                       Reiling v. Custom Drywall, Inc.
                                                       Case No. 18-cv-2499 (JRT/TNL)




                                            7
